Citation Nr: 1710128	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-25 475	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased initial disability rating for the service-connected bilateral hearing loss, in excess of 0 percent for the period from September 25, 2008 to November 18, 2013, and in excess of 10 percent from November 18, 2013.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970, and from June 1973 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial disability rating effective September 25, 2008 (the date the service connection claim was received by VA), and denied service connection for tinnitus.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

In October 2009, the Veteran testified during a hearing at the RO before a Decision Review Office (DRO).  A transcript of the hearing is associated with the claims file.

In October 2013, the Board determined that the matter of entitlement to a TDIU had been also raised by the records, and remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  A November 2013 rating decision granted a 10 percent disability rating for the bilateral hearing loss from November 18, 2013.  The case has since returned to the Board for the purpose of appellate disposition.

FINDINGS OF FACT

1. In a May 2016 written correspondence, the Veteran withdrew from appeal the issue of entitlement to an increased initial rating for bilateral hearing loss.

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels in service.

3.  The Veteran's service-connected disabilities are not rated at 60 percent or more, or combined rating of 70 percent, and he has not been shown unable to maintain gainful employment because of his service-connected hearing loss and tinnitus disabilities.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased initial rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A.§§ §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.102, 3.303, 3.385 (2016).  

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

With respect to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claim for service connection, in a November 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim.  With respect to the claim for a TDIU, in an April 2016 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for TDIU.  The letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letters.
The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and VA treatment records.  Additional private audiology records have been associated with the claims file.  

In addition, the Veteran was afforded VA examinations in 2008 and 2013 to determine the nature and etiology of his claimed tinnitus, and assess the severity of his service-connected hearing loss.  As the examinations include consideration of the Veteran's history, and were based on review of the Veteran's symptoms and complaints, they are adequate for adjudication purposes.  In addition, the 2013 VA examination, performed pursuant to the Board's October 2013 remand, addresses the inconsistencies with respect to the 2008 examiner's opinion on the claimed tinnitus disability.  The examiner provided the requested opinion with fully-stated rationale and consideration of the evidence, and thus complied with the Board's remand instructions in this regard. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, as will be explained in detail below, the Veteran does not meet the schedular criteria for his TDIU claim.  The Veteran has been afforded examinations to determine the severity of his service-connected hearing loss, and the examiners have commented on the functional impact of the disability.  As such, a VA general medical examination for the purposes of aiding his TDIU claim is not necessary and further development is not warranted.

The Board has considered the Veteran's representative's contention in the January 2016 Informal Hearing Presentation that the November 2013 VA examination was inadequate with respect to opinion on the impact of hearing loss on employability.  However, given the Board's review of the examination report, as discussed above, we find the examination adequate to adjudicate the claims, and that remand for additional examination and opinion is not warranted.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.
	II. Withdrawn Claim

The Board notes that under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In May 2016, the Veteran submitted a written statement in indicating that he was satisfied with the award of the 10 percent rating for bilateral hearing loss and that he wished to withdraw his appeal as to this issue.

As the Veteran has withdrawn the matter of entitlement to an increased rating for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

III.  Service Connection

The Veteran contends that he has tinnitus due to his in-service noise exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes organic diseases of the nervous system (including tinnitus). See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, findings, or diagnosis with respect to the claimed tinnitus. No abnormalities related to the ear or hearing loss were found on discharge examination from the Veteran's first period of service in July 1970.  No abnormalities related to the ear were found on discharge examination in June 1975, though high frequency hearing loss (3000 to 6000 Hertz) in the left ear was noted.  

Post-service treatment records include a February 2002 private audiology report noting diagnosis of bilateral hearing loss; the report includes no complaint or diagnosis with respect to tinnitus.  

In addition, audiological records pertaining to the Veteran's employment with Heador Products Company reflect that his hearing was noted to be impaired in September 2005, September 2007, and September 2008.  No notation with respect to tinnitus is included in these findings.

On VA examination in September 2008, the Veteran reported bilateral periodic buzzing.  He related a history of military noise exposure while in the Marines with weapons fire and in the Navy working on the deck.  With respect to post-service occupational noise exposure, the Veteran reported that he worked in tool and die.  He denied recreational noise exposure.

The Veteran reported onset of tinnitus about one year prior to examination.  Episodes of tinnitus occurred approximately two to three times per week.

After audiology evaluation, the examiner diagnosed tinnitus.  She indicated that she reviewed the claims file, and noted that the Veteran's service treatment records revealed normal hearing on discharge in 1970, and mild to severe hearing loss in the left ear only at discharge in 1975.  While the examiner determined that the Veteran's hearing loss was at least as likely as not caused by service, his tinnitus was not caused by or a result of military service noise exposure.  In so finding, the examiner observed that the onset of the tinnitus was one year prior (30 years after service), and the most likely etiology of his tinnitus would be occupational noise exposure.

In a March 2009 hearing loss and/or tinnitus questionnaire, the Veteran reported that his jobs during service included infantry weapons repair and decks and supply.  He endorsed noise exposure included test firing of weapons and gunnery practice. After service, he reported that he worked as a brakeman at a steel mill, mill wright, and in tool and die.  He indicated that hearing protection was not required for these jobs but was still issued, and that his work environment followed the Occupational Safety and Health Administration guidelines.

During the October 2009 DRO hearing, the Veteran reported that he was exposed to noise in service as a weapons repairmen.  He reported onset of tinnitus in service with the Marines in Okinawa, which continued during his second period of service with the Navy.  After service, he worked in a tool and die shop, where his work involved grinding for the production department.  He indicated that the workshop was quiet and you could talk in a normal tone of voice without difficulty.   He had hearing protection only for times when he left his shop area where it was noisier.  He stated that he had experienced ringing in his ear "for as long as [he] could remember" and that he was told in service that the ringing would go away.  As far as not stating that he had tinnitus on his work evaluations, he stated that the evaluators told him that they were not required to report that.  

A January 2010 VA audiology consult notes the Veteran's report that his tinnitus had gotten worse, and he experienced a constant hiss in the left ear.

On VA examination in November 2013, the Veteran reported complaint of ringing of the ears in service due to testing of weapons every day.  He noted ringing for days at a time.  He also reported that he was around hi-lo's, tanks, and jeeps.  He indicated that his tinnitus started getting bad in the 1970s and it just kept getting worse.  He described the tinnitus as constant for the past 8 to 9 years, left worse than right.

After review of the claims file and audiological examination, the examiner determined that the Veteran's tinnitus less likely than not was caused by or a result of military noise exposure.  In so finding, the examiner noted that while the Veteran reported that his tinnitus started during service, service treatment records were silent for tinnitus during both periods of service.  Following service, the Veteran worked in a steel mill and a tool and die shop.  Hearing conservation tests were noted in the Veteran's records and he reported that hearing protection devices were not used.  He was seen for audiogram in 2002 and tinnitus was not documented.  The first documentation of tinnitus is on VA examination in 2008, at which time he reported onset of tinnitus "for about a year."  The examiner noted that while the Veteran reported that his tinnitus began during his first period of service in Okinawa, his records, as discussed above, conflict with his report.  The Veteran also reported that his tinnitus had been constant for the last 7 to 8 years, which conflicted with the 2008 report of onset and testimony.  In addition, the examiner noted that the Veteran had long-term post-military noise exposure, which would have also contributed to his hearing loss and tinnitus.

A September 2014 report from Proctor Ear, Nose, and Throat includes discussion of the Veteran's in-service noise exposure, including repairing and test-firing up to 100 weapons per day.  It was noted that the Veteran suffered from constant tinnitus during that time.  He also had to practice anti-aircraft guns while in the Navy.  He reported no occupational noise exposure at a tool and die shop.

The examiner noted that an audiogram was performed.  She indicated that the type of noise exposure that the Veteran experienced during service was impulse noise--a short duration of sound characterized by a shock wave having instantaneous noise.  The type of noise was usually the result of a sudden release of energy, such as an explosion or weapons fire.  She found it at least as likely as not that the Veteran's tinnitus was caused by or a result of his in-service noise exposure.

In this case, the record reflects post-service diagnosis of tinnitus, first noted on VA examination in 2009.  As to whether this disability is due to in-service noise exposure, the Board acknowledges that there are competing opinions of record.  While the November 2013 VA examiner found such a relationship less likely than not, the September 2014 private examiner linked the Veteran's tinnitus to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that the private examiner apparently did not have access to the Veteran's claims file; however, she provided rationale for the conclusions reached, interviewed the Veteran, and provided a definitive opinion regarding the etiology of the Veteran's tinnitus.  

In addition, the November 2013 VA examiner based his opinion, at least in part, on the Veteran's inconsistencies regarding the onset of tinnitus.  The Board acknowledges the inconsistencies, however, he has provided competent testimony regarding the chronic nature of his symptoms since service, and plausible explanations for why he did not note tinnitus on his post-service employment examinations (which were only for hearing loss) and the progressive nature of his tinnitus which led him to report a later onset on examination in 2009.

In sum, based on the entire record, the Board finds the evidence to be relative equipoise in showing that the Veteran's tinnitus is related to his conceded in-service noise exposure. 

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

IV.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The evidence shows that the Veteran is currently service connected for bilateral hearing loss, rated as 10 percent disabling. Additionally, the Board herein grants service connection for tinnitus; however, such disability has a maximum rating of 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, because the Veteran has a combined rating of 20 percent, 38 C.F.R. § 4.25, the rating fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).

Furthermore, as the evidence does not show that the Veteran is unemployable by reason of his service-connected bilateral hearing loss and tinnitus disabilities, extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.  The Board has considered the Veteran's representative's contention in the January 2016 Informal Hearing Presentation that his hearing loss disability precludes employment; however, the record simply does not demonstrate that is the case. During the Veteran's September 2008 Board hearing, he reported difficulty hearing at work, including difficulties hearing in the presence of crowds or with background noise-totally occupational impairment is not indicated.  

During the Veteran's 2009 DRO hearing, he reported that he had been laid off from work in 2008.  In addition, he noted that he was able to speak in a normal volume and hear his coworkers, despite his hearing loss.  

On VA audiology examination in November 2013, the VA examiner determined that the Veteran could be employed in a job that did not require him to have normal hearing (either with or without amplification).  As long as reasonable accommodations were made for him, he should be able to perform most jobs for which he had the training and background.  

On VA treatment February 2015, the Veteran reported that he was a retired tool and die maker and that he took care of his young grandchildren.  An April 2016 VA treatment report reflects that the Veteran had been working part-time as a door greeter at Wal-Mart.

The Veteran has also not submitted any information pertaining to his work history or documenting the impact of his hearing loss and tinnitus, alone, on his employability.

In sum, while the record reflects that the Veteran's hearing loss and tinnitus cause difficulties at work, unemployability due to hearing loss and tinnitus, alone, has not been shown.  Based on the foregoing, the Board finds that entitlement to TDIU must be denied.



ORDER

The appeal as to the matter of entitlement to a higher initial disability rating for the service-connected bilateral hearing loss, in excess of 0 percent for the period from September 25, 2008 to November 18, 2013, and in excess of 10 percent from November 18, 2013, is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to a TDIU is denied.




____________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


